UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number:000-26099 FARMERS & MERCHANTS BANCORP (Exact name of registrant as specified in its charter) Delaware 94-3327828 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 111 W. Pine Street, Lodi, California (Address of principal Executive offices) (Zip Code) Registrant's telephone number, including area code (209) 367-2300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Smaller Reporting Company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Number of shares of common stock of the registrant:Par value $0.01, authorized 7,500,000 shares; issued and outstanding 777,882 as of October 31, 2012. FARMERS & MERCHANTS BANCORP FORM 10-Q TABLE OF CONTENTS PART I. - FINANCIAL INFORMATION Page Item 1 - Financial Statements Consolidated Balance Sheets (Unaudited) as of September 30, 2012, December 31, 2011 and September 30, 2011. 3 Consolidated Statements of Income (Unaudited) for the Three and Nine Months Ended September 30, 2012 and 2011. 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three and Nine Months Ended September 30, 2012 and 2011. 5 Consolidated Statements of Changes in Shareholders' Equity (Unaudited) for the Nine Months Ended September 30, 2012 and 2011. 6 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2012 and 2011. 7 Notes to the Consolidated Financial Statements (Unaudited) 8 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 52 Item 4 - Controls and Procedures 55 PART II. - OTHER INFORMATION Item 1 - Legal Proceedings 55 Item 1A – Risk Factors 55 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3 - Defaults Upon Senior Securities 56 Item 4 – Mine Safety Disclosures 56 Item 5 - Other Information 56 Item 6 - Exhibits 56 Signatures 57 Index to Exhibits 57 31(a) Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31(b) Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certifications of the Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 2 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements FARMERS & MERCHANTS BANCORP Consolidated Balance Sheets (in thousands) Sept. 30, December 31, Sept. 30, Assets (Unadited) (Unaudited) Cash and Cash Equivalents: Cash and Due From Banks $ $ $ Interest Bearing Deposits with Banks Total Cash and Cash Equivalents Investment Securities: Available-for-Sale Held-to-Maturity Total Investment Securities Loans Less: Allowance for Loan Losses Loans, Net Premises and Equipment, Net Bank Owned Life Insurance Interest Receivable and Other Assets Total Assets $ $ $ Liabilities Deposits: Demand $ $ $ Interest Bearing Transaction Savings and Money Market Time Total Deposits Securities Sold Under Agreement to Repurchase - Federal Home Loan Bank Advances Subordinated Debentures Interest Payable and Other Liabilities Total Liabilities Shareholders' Equity Preferred Stock - - - Common Stock 8 8 8 Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income, Net Total Shareholders' Equity Total Liabilities & Shareholders' Equity $ $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements 3 Table of Contents FARMERS & MERCHANTS BANCORP Consolidated Statements of Income(Unaudited) (in thousands except per share data) Three Months Nine Months Ended September 30, Ended September 30, Interest Income Interest and Fees on Loans $ Interest on Deposits with Banks 8 28 76 67 Interest on Investment Securities: Taxable Tax-Exempt Total Interest Income Interest Expense Deposits Borrowed Funds 11 Subordinated Debentures 87 82 Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Non-Interest Income Service Charges on Deposit Accounts Net Gain on Investment Securities - - Increase in Cash Surrender Value of Life Insurance Debit Card and ATM Fees Gain (Loss) on Non-Qualified Deferred Compensation Plan Investments ) ) Other Total Non-Interest Income Non-Interest Expense Salaries & Employee Benefits Gain (Loss) on Non-Qualified Deferred Compensation Plan Investments ) ) Occupancy Equipment ORE Holding Costs 15 FDIC Insurance Other Total Non-Interest Expense Income Before Income Taxes Provision for Income Taxes Net Income $ Basic Earnings Per Common Share $ The accompanying notes are an integral part of these unaudited consolidated financial statements 4 Table of Contents FARMERS & MERCHANTS BANCORP Consolidated Statements of Comprehensive Income (Unaudited) (in thousands) Three Months Nine Months Ended Sept 30, Ended Sept 30, Net Income $ Other Comprehensive Income Increase in Net Unrealized Gains on Available-for-Sale Securities Reclassification Adjustment for Realized Gains on Available-for-Sale Securities Included in Net Income ) - ) - Deferred Tax Expense ) Change in Net Unrealized Gains on Available-for-Sale Securities, Net of Tax Total Other Comprehensive Income Comprehensive Income $ The accompanying notes are an integral part of these unaudited consolidated financial statements 5 Table of Contents FARMERS & MERCHANTS BANCORP Consolidated Statements of Changes in Shareholders' Equity(Unaudited) (in thousands except share data) Accumulated Common Additional Other Total Shares Common Paid-In Retained Comprehensive Shareholders' Outstanding Stock Capital Earnings Income, Net Equity Balance, January 1, 2011 $
